DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11, 19, 23, 29 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osaki (US20200148845).
Regarding claim 1, Osaki discloses a method of selectively removing carbon-containing material from a substrate (abstract), the method comprising providing a substrate in a reaction space, the substrate having a patterned structure thereon and a carbon-containing film over first and second areas of the patterned structure, wherein the patterned structure comprises a first material comprising a removal-enhancing material in the first area and a second material of a chemically different composition from the removal-enhancing material in the second area (a second region reads on a first area, a first region reads on a second area, paragraphs 0008 and Figs. 1-2); and treating the substrate to cause the removal-enhancing material to enhance the removal of carbon-containing material from the first area of the substrate relative to the second area (Fig. 1).
Regarding claim 2, Osaki discloses wherein the substrate is a semiconductor substrate (paragraph 0038).
Regarding claim 3, Osaki discloses wherein treating the substrate causes the removal-enhancing material to enhance the removal of the carbon-containing material from the first area of the substrate at a rate of at least about 2 times relative to the second area (Fig. 1).
Regarding claim 4, Osaki discloses wherein treating the substrate comprises heating the substrate at a temperature of from about 250°C (paragraph 0212).
Regarding claim 5, Osaki discloses wherein the treatment causes the removal of the carbon-containing material from over the first area substantially completely (Fig. 1).
Regarding claim 6, Osaki discloses wherein the carbon-containing material comprises a polymer (abstract and Fig. 1).
Regarding claim 7, Osaki discloses wherein the carbon-containing material comprises organic material (abstract and Fig. 1).
Regarding claim 8, Osaki discloses wherein the organic material is poly(methyl methacrylate) (paragraph 0096).
Regarding claim 11, Osaki discloses wherein the carbon-containing material is substantially continuous and covers both the first area and the second area prior to heating the substrate (Fig. 1).
Regarding claim 19, Osaki discloses wherein the second material comprises silicon (silicide, paragraph 0028).
Regarding claim 23, Osaki discloses forming the carbon-containing film over the patterned structure prior to treating the substrate to selectively remove carbon-containing material from the substrate (Fig. 1).
Regarding claim 29, Osaki discloses wherein the removal-enhancing material is a catalytic material (Fig. 2). 
Regarding claim 34, Osaki discloses a method of selectively removing organic material from a substrate (abstract), the method comprising providing a substrate in a reaction space, the substrate having a patterned structure thereon and a removable film over first and second areas of the patterned structure, wherein the patterned structure comprises a first material comprising a removal-enhancing material in the first area and a second material of a chemically different composition from the removal-enhancing material in the second area (paragraphs 0008 and Figs. 1-2); and heating the substrate to cause the removal-enhancing material to enhance the removal of organic material from the first area of the substrate relative to the second area (paragraphs 0212-0215).

Allowable Subject Matter
12-14, 16, 25, 28 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the removal-enhancing material comprises a transition metal, in the contest of the instant claim.  The closest cited prior art of Osaki discloses wherein the removal-enhancing material comprises non-metal atoms (paragraphs 0030-0031). 
Regarding claim 13, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the removal-enhancing material comprises a noble metal, in the contest of the instant claim.  The closest cited prior art of Osaki discloses wherein the removal-enhancing material comprises non-metal atoms (paragraphs 0030-0031). 
Regarding claim 14, it is a dependent of claim 13.
Regarding claim 16, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the removal-enhancing material comprises one or more of a metal oxide or a soot combustion catalyst, in the contest of the instant claim.  The closest cited prior art of Osaki discloses wherein the removal-enhancing material comprises non-metal atoms and no combustion catalyst (paragraphs 0030-0031). 
Regarding claim 25, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: after treating the substrate, selectively depositing a target material over the first area such that the second area is substantially free from the deposition, in the contest of the instant claim.  
Regarding claim 28, it is a dependent of claim 25.
Regarding claim 30, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein treating the substrate comprises exposing the carbon-containing material to a vapor phase reactant such that the vapor phase reactant is activated by the catalytic material to remove a material of the carbon-containing film, in the contest of the instant claim.  The closest cited prior art of Osaki discloses wherein treating the substrate comprises exposing the carbon-containing material to a liquid phase reactant (paragraphs 0213-0215). 
Regarding claim 31, it is a dependent of claim 30.
Regarding claim 32, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein treating the substrate causes the vapor phase reactant to diffuse through the carbon-containing film to the patterned structure, in the contest of the instant claim.  The closest cited prior art of Osaki discloses wherein treating the substrate uses liquid phase reactant (paragraphs 0213-0215). 
Claim 33 is allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 33, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: exposing the organic layer to a vapor phase reactant in the reaction space such that the vapor phase reactant is activated by the catalytic material of the patterned structure to remove a material of the organic film at a greater rate over the first area compared to a rate of removal of the material of the organic film from over the second area, in the contest of the instant claim.  The closest cited prior art of Osaki discloses exposing the organic layer to a liquid phase reactant to remove a material of the organic film at a greater rate over the first area compared to a rate of removal of the material of the organic film from over the second area (paragraphs 0213-0215 and Fig. 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713